DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 17 February 2022, the claims were amended. Based on these amendments, the claim objections set forth in the previous office action have been withdrawn.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:
In claims 19 and 20, the comma before “in a case” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,328,551 (“Takatsugi”), which is related to Japanese Patent Application Publication No. JP 2001-79904 cited in an IDS, and U.S. Patent Application Publication No. 2016/0158985 (“Fitzpatrick”).
Regarding claim 1, Takatsugi discloses an injection molding machine (see Figure 1, lines 8-12 of column 1, and lines 27-29 of column 3) comprising:
a screw (the screw 3; see Figure 1 and lines 62-65 of column 3) inserted in an injection cylinder (the injection cylinder 1; see Figure 1 and lines 47-50 of column 3) and configured to be movable in an axial direction of the screw (see lines 62-65 of column 3 and Figure 1);
a motor (the servomotor M1; see Id.) configured to move the screw (see Id.);
a position detection unit (the position sensor P1; see Figure 1 and lines 1-8 of column 4) configured to detect a position of the screw (see Id.);
a motor drive control unit (the servo CPU 29; see Figure 1 and lines 25-40 of column 4) configured to drive the motor (see Id.) while imposing torque limitation so that the torque of the motor does not exceed a limit torque (see lines 8-10 and 21-29 of column 5 and Figure 4), to thereby advance the screw to a foremost position in a direction of injection (see lines 29-34 of column 8); and
a determination unit (the PC CPU 28; see Figure 1 and lines 44-58 of column 5) configured to determine that unmelted resin remains inside the injection cylinder (see Id., particularly lines 57-67 of column 6, which disclose that an alarm is issued if the resin remaining in the injection cylinder 1 is inadequately molten such that the screw cannot reach the set target position within the reference time period or the position deviation exceeds the reference value because the screw cannot reach the set velocity by the limited output torque of the servomotor M1; although Takatsugi relies on the positioning of the screw 3 at the end of a reference time period rather than the speed of the screw, one of ordinary skill in the art would have recognized that these are equivalent methodologies because velocity = distance/time; that is, a determination that an object has traveled 80% of the way to a target position in a certain time period is equivalent to a determination that the object has traveled at 80% of a target speed; accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have instead used the moving speed of the screw 3 in Takatsugi to determine whether the resin in the injection cylinder 1 is adequately molten).
Takatsugi does not explicitly disclose a torque detection unit configured to detect a torque of the motor. However, as discussed above, Takatsugi discloses utilizing a torque limit value when controlling the servomotor M1. See lines 21-35 of column 5.
Fitzpatrick discloses a torque sensor 136 for a motor 116 of an injection molding system 100. See Figure 1 and paragraphs 27-29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a torque sensor for the servomotor 

Regarding claim 2, modified Takatsugi discloses wherein the determination unit determines that unmelted resin remains inside the injection cylinder if the torque of the motor reaches the limit torque and the moving speed of the screw becomes lower than or equal to the predetermined speed while the screw is advancing to the foremost position (see the rejection of claim 1; specifically, lines 57-67 in column 6 of Takatsugi disclose that, when the resin is inadequately molten, the screw 3 will not reach a target position in a reference time period due to the servomotor M1 being limited by the torque limit value; the use of speed rather than position and time is discussed in the rejection of claim 1).
Also, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Unlike the limitations in claim 1 relating to the determination unit, claim 2 does not recite that the determination unit is “configured to” perform the recited function.

claim 3, modified Takatsugi discloses wherein the motor drive control unit stops driving of the motor if it is determined that unmelted resin remains (see lines 57-67 in column 6 of Takatsugi, which disclose that, when the resin is inadequately molten, operation of the injection molding machine stops; see also Figure 2 of Takatsugi, which indicates that Steps S5 and S6 are no longer performed once Step S11 is reached).
Also, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Unlike the limitations in claim 1 relating to the motor drive control unit, claim 3 does not recite that the motor drive control unit is “configured to” perform the recited function.

Regarding claim 4, modified Takatsugi discloses a notification unit configured to notify a fact that unmelted resin remains if it is determined that unmelted resin remains (see lines 57-67 in column 6 of Takatsugi, which disclose that, when the resin is inadequately molten, an alarm is issued; there must be some type of notification unit in order to effectively issue the alarm; note that the injection molding machine of Takatsugi can have a CRT or LCD; see lines 52-55 in column 4).

claim 5, modified Takatsugi discloses a heater (the heaters 5; see Figure 1 and lines 47-56 in column 3 of Takatsugi) configured to heat resin in the injection cylinder (see Id.), wherein the motor drive control unit drives the motor so as to advance the screw to the foremost position when heating by the heater is restarted after heating by the heater has been stopped (see lines 31-54 in column 1 of Takatsugi, which discuss the problem to be solved as well as the conventional remedy; specifically, when operation of an injection molding machine is stopped and then restarted, the resin may have cooled and become solid, causing excessive load on the screw 3 if the screw 3 is moved; to try to prevent this, the screw 3 is only moved once the temperature of the injection cylinder 1 reaches a predetermined value; Takatsugi proposes an alternative method; see line 61 in column 2 to line 13 in column 3 as well as the discussion of Takatsugi in the rejection of claim 1; in view of the above, it should be recognized that the method of Takatsugi is performed after the injection molding machine is stopped and restarted, i.e., after the heaters 5 are stopped and restarted).
Also, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Unlike the limitations in claim 1 relating to the motor drive control unit, claim 5 does not recite that the motor drive control unit is “configured to” perform the recited function.
claim 10, please see the rejection of claim 1.

Regarding claim 11, please see the rejection of claim 2.

Regarding claim 12, please see the rejection of claim 3.

Regarding claim 13, please see the rejection of claim 4.

Regarding claim 14, please see the rejection of claim 5.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsugi in view of Fitzpatrick, as applied to claims 1 and 10 above, and further in view of U.S. Patent No. 4,975,227 (“Kamiguchi”).
Regarding claim 19, modified Takatsugi discloses wherein
the determination unit determines whether the screw has reached the foremost position (see lines 30-42 in column 6 of Takatsugi), and
the determination unit determines that unmelted resin remains inside the injection cylinder, in a case where the moving speed of the screw becomes lower than or equal to the predetermined speed by a time when it is determined that the screw has reached the foremost position after the screw starts advancing (see lines 44-58 of column 5, lines 30-67 of column 6, and Figures 2 and 3 of Takatsugi, particularly lines 57-67 of column 6; see also the discussion of the corresponding limitations in the rejection of claim 1; the language “by a time…” is being interpreted to mean “prior to or at a time…”; 
Takatsugi does not explicitly disclose that the foremost position is a foremost position in a movable range of the screw inside the injection cylinder. However, Kamiguchi discloses a similar method to Takatsugi (see line 14 in column 3 to line 8 in column 4 of Kamiguchi) during which a screw 1 is moved to a predetermined axial position, preferably corresponding to the foremost position of the screw 1 (see lines 14-18 in column 3 of Kamiguchi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the foremost position of the screw as the forward position in modified Takatsugi since Kamiguchi discloses that this is a suitable axial position to use when evaluating the resin in an injection mold. In addition, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 20, please see the rejection of claim 19.

Response to Arguments
Applicant's arguments have been fully considered, but they are not persuasive.
In connection with the interpretation of certain claim limitations under 35 U.S.C. 112(f), the Applicant argues that the claims recite sufficient structure for performing the recited functions, such that the limitations at issue should not be interpreted under 35 U.S.C. 112(f). The Examiner respectfully disagrees. Claim 1 does not recite sufficient structure for performing the function attributed to the “determination unit”, and claim 4 
In connection with the rejections under 35 U.S.C. 103, the Applicant argues that position is not equivalent to distance and, therefore, position cannot be equivalent to velocity. The Examiner agrees that, in general, knowing the position of some object will not, by itself, indicate the object’s velocity. However, this is not what Takatsugi discloses. Takatsugi states that, if the resin is inadequately molten, the screw cannot reach the set target position within the reference time period. See lines 57-67 in column 6, which were cited in the previous office action in connection with the limitation at issue. The process is summarized well in claim 1 of Takatsugi, which requires “a controller to start driving of said servomotor for axially moving the screw in a direction of injection by a predetermined amount at a predetermined velocity” and “a timer to measure elapsing time from the start of the driving of said servomotor to a completion of the axial motion of the predetermined amount, wherein said controller issues as alarm when the elapsing time measured by said timer exceeds a reference time” (emphasis added). In other words, Takatsugi determines whether a certain distance is covered in a certain amount of time. This is equivalent to determining whether a certain velocity is achieved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726